Citation Nr: 0428372	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In July 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDING OF FACT

The veteran's PTSD is related to active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Regulation 38 C.F.R. § 3.304(f) sets forth 
the three elements required to establish service connection 
for PTSD. For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

A review of the record reflects a current diagnosis of PTSD.  
In March 2000, Dr. CD, a clinical psychologist, diagnosed the 
veteran with PTSD, considerable to severe.  The veteran 
reported sleep disturbance, nightmares, intrusive thoughts, 
isolation, hypervigilance, exaggerated startle reaction, 
anger and irritability, variable memory and concentration, 
diminished interest in significant activities, and 
physiological reactivity on exposure to internal and external 
cues that remind.  The examiner noted difficulty in adapting 
to stressful conditions, unprovoked irritability and anger, 
disturbance of motivation and mood, difficulty in adapting to 
effective work and social relationships, variable memory and 
concentration especially when anxious or angry, near 
continuous depression affecting the ability to function 
independently, appropriately, or effectively.

In July 2000, Dr. CD reported that the veteran's PTSD was 
severe and noted that the veteran was seen for supportive 
long term 1-1.  The veteran reported increasing sleep 
disturbance, nightmares, anxiety attacks, anger and 
irritability, intrusive thoughts, avoidance, isolation, and 
depression.  Dr. CD noted that the veteran continued to try 
to find "verifiable stressor" for VA.

In May 2001, the veteran was interviewed by a clinical 
psychologist for individual insight-oriented therapy and 
supportive counseling session.  The veteran presented a 
history of enlisting in the Army, being a 326 combat engineer 
attached to 101st Airborne assigned to areas in the North 
including Phu Bai, and Ashau Valley where they "built an 
airstrip."  Diagnosis was R/O PTSD.

In November 2001, Dr. LB noted that the veteran had been 
coming to the PTSD clinic since January 1999 and receiving 
PTSD therapy from Dr. TM, Dr. CD, and Dr. LJM.  The veteran 
had also seen Dr. HH and had been prescribed Nefazodone and 
Clonazepam.  Dr. LIB noted that the veteran spent months in 
Vietnam, was a 12 b combat engineer in the Army and that his 
work involved mine sweeps, building roads and bunkers, 
cutting trees and blowing trees for helicopters to land.  Dr. 
LIB noted the veteran's most traumatic experience was around 
May or June of 1969 when the veteran witnessed a soldier 
being blown in half.  The veteran also reported that it was 
traumatic for the veteran being the only black soldier in the 
squad and that he had problems with the squad leader and the 
other guys and admits to fist fights.  In addition, the 
veteran reported that when he arrived from Vietnam, he 
started drinking alcohol and did not stop until he underwent 
alcohol rehab in 1993.  Dr. LIB stated that the veteran drank 
to drown the traumatic Vietnam experiences.  Dr. LIB noted 
that the veteran continued to have nightmares about Vietnam 
and soldiers blown off, dreams about fighting and blood, 
flashbacks, anger, difficulty with noises, hallucinations 
about things in Vietnam, difficulty concentrating, 
nervousness and depression.  Dr. LIB noted that upon 
examination of the veteran and review of his records, he 
found the veteran to be unemployable and totally and 
permanently disabled from PTSD.  Dr. LIB recommended that the 
veteran continue his medications and PTSD therapy.

In an October 2002 letter from Dr. LJM, licensed 
psychologist, she stated that the veteran's PTSD was 
secondary to his duties in Vietnam between March 1969 and May 
1970 where he served with C Company, 326th Combat Engineers 
attached to the 101st Airborne Division.  

The Board notes that the veteran was afforded two VA medical 
examinations which addressed the veteran's claim of PTSD.

At the March 1999 VA psychiatric examination, the veteran 
reported that he did not like to deal with people, that he 
slept poorly at night, 6 or 7 hours with numerous awakings, 
that he occasionally had dreams about the war, and that he 
saw a person blown up while he was on duty but did not 
describe repetitive intrusive thoughts concerning that 
incident.  The examiner diagnosed the veteran with adjustment 
disorder with depressed mood.  The examiner noted that the 
veteran did not appear to have signs or symptoms of PTSD.  

At the February 2000 VA psychiatric examination and after 
reviewing the veteran's chart, the examiner noted that he 
considered appropriate the previous diagnosis of adjustment 
disorder.  The examiner noted that the veteran gave a history 
of being in the army corps of engineers, he served 19 months 
and got an honorable discharge, he went through Vietnam but 
had no real clear PTSD symptoms.  

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran has PTSD.  The Board accords greater evidentiary 
weight to the VA outpatient medical opinions which drew from 
several years of therapy by various physicians and clinical 
psychologists.  Thus, the Board finds that the veteran has 
been diagnosed with PTSD, which in turn has been linked by 
competent medical opinion to his claimed Vietnam stressors.

The remaining issue for consideration is whether credible 
supporting evidence that the claimed in-service stressors 
actually occurred has been presented.

The veteran completed a PTSD questionnaire in December 1998 
where he described two events which he felt contributed to 
his PTSD.  The veteran stated that in March 1969 upon landing 
in Saigon, he was informed that the airport was under attack.  
The veteran also stated that while on a mission in Phu Bai 
with the infantry in August or September 1969, he saw one of 
the squad members after he was blown in half.  The veteran 
stated that the deceased person's blood and matter went all 
over him.  

At the RO hearing in July 2000, the veteran recounted that 
his most stressful situation in Vietnam was when he saw the 
soldier blown in half and that his other stressful situation 
was his arrival in Vietnam.  The veteran also testified that 
he had problems with his squad leader, assistant squad 
leader, and members of his squad and they way they treated 
him because he was the only black member of the squad. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where the 
record does not reflect that the veteran engaged in combat 
with the enemy under 38 U.S.C.A. § 1154(b), his assertions, 
standing alone, cannot as a matter of law provide evidence 
that he "engaged in combat with the enemy" or that an event 
claimed as a stressor actually occurred.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The veteran's DD214 indicates that the veteran served in the 
Republic of Vietnam from March 21, 1969 through May 16, 1970, 
that he was assigned to CO C 326th Engr BN 101st ABN DIV, and 
that he served as a pioneer.  It also indicates that that he 
received the National Defense Service Medal, Sharpshooter (M-
16), Expert (M-14), Vietnam Service Medal, Bronze Star Medal, 
and 2 O/S Bars.  While the veteran points to the award of the 
Bronze Star Medal, such is not determinative of combat 
participation, as it is awarded to those who, after December 
6, 1941, while serving in any capacity, distinguished 
themselves by heroic or meritorious achievement or service; 
(1) while engaged in an action against an enemy of the U.S.; 
or (2) while engaged in military operations involving 
conflict with an opposing foreign force.  However, the 
citation presenting the Bronze Star Medal to the veteran 
states, "... Through his untiring efforts and professional 
ability, he consistently obtained outstanding results.  He 
was quick to grasp the implications of new problems with 
which he was faced as a result of the everchanging 
requirements of both combat and pacification missions and to 
find ways and means to solve those problems. ..."  

Accordingly, the Board finds that, resolving reasonable doubt 
in the veteran's favor, that the veteran engaged in combat 
with the enemy.  In addition, the Board finds that the 
claimed stressors are related to the veteran's combat 
experiences and are consistent with the circumstances, 
conditions, and hardships of the veteran's service.  Thus, 
the Board finds that the occurrence of the in-service 
stressors is established by the veteran's lay testimony.

Consequently, the veteran has met all three of the criteria 
of 38 C.F.R. § 3.304(f) for a grant of entitlement to service 
connection for PTSD, and service connection for PTSD is 
established.



ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



